Title: Resolutions from Petersburg, Virginia, Citizens, 2 September 1793
From: Citizens of Petersburg, Virginia
To: Washington, George


          
            [2 September 1793]
          
          At a Meeting of a number of respectable Inhabitants of the Town of Petersburg and its Vicinity held at Mr Edwards’s Coffeehouse in the said Town, on
            Saturday the 31st of August 1793 pursuant to public Notice, for that purpose given, to
            take into Consideration the late proclamation of the President of the United States.
          The President’s proclamation being read on Motion made & seconded, Resolved, that a
            Committee be appointed to draw up & propose to the next meeting for their
            Consideration, Certain Resolutions expressive of the sentiments of the Inhabitants of
            this Town, and its Vicinity, respecting the president’s said proclamation declaring the
            neutrality of the States in the present European War, and respecting the Conduct of
            Administration with regard to the powers at War; and The following Gentlemen, viz.
            Joseph Weisiger, Docter Hall, Thomas G. Peachy, Docter Shore, Burrel Starke, James
            Campbell and George K. Taylor, were appointed a Committee for that purpose—The Meeting
            was then adjourned till Monday morning next at 10, OClock, to be then held at the Town
            Court house.
          At a general Meeting of the Inhabitants of the Town of Petersburg and its Vicinity at
            the Court house of the said Town on Monday the 2nd Sept. 1793.
          The Committee appointed by the Town Meeting held on saturday last, to draw up &
            propose to the present Meeting, for their Consideration, certain resolutions; this day
            proposed to the Meeting the Resolutions following Vizt.
          Resolved that it is Consistent with the true Interests of the United States as well as
            their good faith, to preserve the strictest Neutrality in the present situation of
            Europe.
          That we highly approve, and are firmly resolved strictly to observe the Presidents late
            proclamation, because we believe it was dictated by a profound knowledge of the
            interests of these States and by a sincere & honest desire of promoting their real
            happiness & prosperity.
          That we will use every exertion to discountenance and suppress all such designs &
            proceedings as in any manner tend to interrupt that harmony & tranquility which we
            enjoy under a just & pacific Administration of the happiest of Governments.
          That the interference of any foreign power or Minister in the internal Administration
            of our Government, is an infringement of the Sovereignty of the people, tends to destroy
            public Confi dence, to introduce Confusion & Anarchy, and therefore should excite
            the indignation & reprehension of every Independent American.
          That any Attempts to diminish that Confidence which our Citizens repose in the Wisdom
            Justice & disinterestedness of the present Chief Magistrate of the United States are
            equally ungrateful, illiberal and unjust.
          Resolved, That the Chairman transmit the foregoing Resolutions to Thomas Jefferson
            Esqr. & request him to Communicate the same to the President of the United
              States.
          And the said Resolutions being severally & distinctly read were unanimously
            adopted.
          And the Meeting Continuing, the following resolution was proposed & agreed to.
          Resolved, That We Consider the Combination of the despots of Europe against the
            Liberties of France as having a direct tendency to destroy the political happiness of
            Mankind and though we feel an Interest in preserving our Neutrality, yet it is our sincere wish that Liberty & the Rights of Man may be the prevailing
            principle’s throughout the Universe.
          
            T. G: Peachy Chairman.
          
        